Citation Nr: 1825745	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-40 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Center, St. Paul, Minnesota

THE ISSUE

Entitlement to accrued benefits 


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to November 1944 and from November 1944 to November 1945.  He died in November 2009, and his surviving spouse (C.R.) was granted a death pension with aid and attendance allowance from November 29, 2012 until the time of her death in January 2014.  The appellant in this matter is the adult daughter of the Veteran and his deceased spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 determination by the Department of Veterans Affairs (VA) St. Paul Pension Center in St. Paul, Minnesota. 


FINDINGS OF FACT

1.  In a February 2011 rating decision, the St. Paul Pension Center denied C.R.'s claim of entitlement to special monthly pension on the basis of aid and attendance and/or housebound status.  That rating decision was not appealed within one year of its issuance, and it became final.  

2.  C.R. submitted a new claim for entitlement to special monthly pension on the basis of aid and attendance dated November 29, 2012; this claim was granted in a January 2013 rating decision, effective November 2012. 

3.  In a May 2013 rating decision, the St. Paul Pension Center found C.R. incompetent to handle disbursement of her benefits; thereafter, the appellant was made fiduciary of C.R.'s estate, to include her VA benefits.  

4.  The appellant on behalf of C.R. submitted a new claim dated in July 2013 seeking an earlier effective date of the award of special monthly pension on the basis of aid and attendance. 

5.  C.R. passed away in January 2014 prior to the adjudication of the earlier effective date claim.  

CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C. 
§§ 5121, 5121A (2012); 38 C.F.R. §§ 3.1000 (a)(5), 20.302 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA must assist a claimant at the time a claim for benefits is filed.  38 U.S.C.
§§ 5100, 5102, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The matter decided in this decision, however, rests on the interpretation and application of the relevant law, and VA's obligations in terms of its duties to notify and assist claimants do not apply.  See Mason v. Principi, 16 Vet. App. 129  (2002).  In any event, no additional development is indicated by the record. 

Procedural Background

C.R. filed an original claim for dependency and indemnity compensation (DIC), death pension, and accrued benefits in January 2010.  In September 2010, the RO issued a decision denying death pension benefits on the basis that her income exceeded the amount allowed under the appropriate regulations.  C.R. submitted additional evidence in support her claim, and the death benefits were finally denied in a May 2011 rating decision.  This decision also included a denial of entitlement to special monthly pension on the basis of the need for aid and attendance.  C.R. did not file a notice of disagreement with that denial, nor was any new evidence received by the RO; thus, the aforementioned decision became final by operation of law.  

C.R. filed a new claim seeking death benefits and special monthly pension on the basis of aid and attendance on November 29, 2012.  In a January 2013 rating decision, the RO granted C.R. a special monthly pension on the basis of the need for aid and attendance effective December 1, 2012, the date of the first month following her submission of the new claim.  Thereafter, in a May 2013 rating decision, the RO found C.R. incompetent to handle disbursement of her VA benefits, and the appellant was subsequently made fiduciary of C.R.'s VA benefits.  

In a July 2013 statement, the appellant requested that the effective date of the grant of special monthly pension on the basis of aid and attendance be set back to October 29, 2011, the date that medical records show C.R. was first deemed incapable of living on her own by her treating physician.  On January 20, 2014, and importantly before the claim for an earlier effective date could be adjudicated, C.R. passed away.  

In March 2013, the appellant filed a claim for accrued benefits due a deceased beneficiary.  The appellant neglected to submit any documentation to show that she had personally paid any death and/or burial expenses.  In an August 2014 rating decision, the RO denied the accrued benefits claim, finding that the appellant did not qualify as the Veteran's "child" for VA benefits purposes, and further finding that the appellant did not report any burial or death expenses.  

Following the August 2014 denial, the appellant resubmitted her application for accrued benefits and attached documentation purporting to show that she personally incurred expenses totaling $4922.71 in handling the last sickness and burial of C.R. This correspondence was accepted as a notice of disagreement with the August 2014 rating decision, and as such, the RO promulgated a statement of the case in October 2014 continuing the denial of accrued benefits.  In arriving at this conclusion, the RO conceded that the appellant had properly demonstrated that she bore the last sickness and/or burial expenses of C.R.; however, the RO also found that no accrued benefits were due C.R. at the time of her death because the earlier effective date claim was without merit.  Specifically, the RO concluded that as over one year had passed from the time of the original denial of C.R.'s claim for death benefits in May 2011 to the date of the new claim of entitlement to death benefits in November 2012, the original denial was final and the effective date was properly set at December 1, 2012.  


Pertinent Law

Except as otherwise provided, where death occurred on or after December 1, 1962, periodic monthly benefits (other than insurance and service member's indemnity) authorized under the laws administered by VA to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as follows: upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children.  38 C.F.R. § 3.1000(a)(2).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness or burial.  38 C.F.R. § 3.1000(a)(5).

"Child" means an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age or an unmarried child over the age of 18 but not over 23 years of age who was pursuing a course of instruction at the time of the payee's death.  38 C.F.R. § 3.1000(d)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
If a claimant disagrees with a decision by an agency of original jurisdiction, the claimant, or his or her representative, must file a notice of disagreement within one year from the date the agency mails notice of the decision to the claimant.  If the claimant does not file a notice of disagreement, the claim becomes final.  38 C.F.R. § 20.302.

Analysis

The evidence does not establish the appellant either was under 23 years of age, or was an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age at the time of C.R.'s death.  Accordingly, the appellant is not considered the Veteran's "child" under 38 C.F.R. § 3.1000(d).  Therefore, the appellant's only avenue of entitlement to accrued benefits is under 38 U.S.C. 5121(a)(6) and 38 C.F.R. § 3.1000(a)(5).  As the person who bore the expense of C.R.'s burial, the Appellant is entitled to be reimbursed for the actual amounts she paid, within the limitations of actual accrued benefits owed C.R. at the time of her death.

The appellant contends that C.R. was entitled to an effective date of November 1, 2011, for the grant of special monthly pension on the basis of the need for aid and attendance, as this was the first day of the month following the date on which C.R. was deemed incapable of living on her own and her treating physician noted that she would require a 24-hour care facility.  Accordingly, she seeks accrued benefits up to the amount of the last sickness and burial expenses accounting for this period of purportedly unpaid pension benefits.  

The original denial of C.R.'s death benefits claim in May 2011 included a provision informing C.R. that she could file a notice of disagreement if she did not agree with the denial.   C.R. did not notify the RO of a disagreement with the decision within one year, and furthermore did not submit any additional evidence in support of her claim; therefore, the original denial became final a year from the date of the decision.  38 U.S.C. § 7105(c); 38 C.F.R. § 3.156.

Generally, the effective date for an award of compensation is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.  An application that had been previously denied cannot preserve an effective for a later grant of benefits based on a new application. 38 C.F.R. § 3.400(q); see Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997). 

Thus, the effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

After considering the procedural background of this case, the Board finds that there was no basis upon which to find that C.R. was entitled to an effective date earlier than December 1, 2012, for the grant of a special monthly pension on the basis of the need for aid and attendance.  As outlined above, the effective date of a claim is either the date on which evidence available to VA illustrated entitlement to service connection or the date of the claim, whichever comes later.  Although the Board acknowledges that C.R. filed her original claim of entitlement to death benefits in January 2010, it is unquestionable that she did not submit any new evidence or any correspondence indicating her disagreement with the May 2011 rating decision that ultimately denied the death benefits claim within a year of that decision.  While the RO eventually granted death benefits with a special monthly pension on the basis of the need for aid and attendance, the effective date of that grant extends only to December 1, 2012, the day of the next month following the date on which the new claim was received, November 29, 2012.  The Board further acknowledges that the appellant has submitted evidence showing that by October 2011 C.R. was deemed to require 24-hour care by her treating physician; however, as the RO was not in receipt of this evidence within a year of the May 2011 decision, it cannot be considered an informal notice of disagreement and thus does not support any extension of the effective date back to the date of the submitted evidence.  

The earliest date for which the grant of death benefits with a special monthly pension on the basis of the need for aid and attendance can be effective is the first day of the month following the date of the new claim for benefits, December 1, 2012.  Thus, the claim for accrued benefits on the basis of the extant claim for an effective date earlier than November 29, 2012 is denied. 


ORDER

The claim of entitlement to accrued benefits is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


